Exhibit 10.3

NEITHER THIS NOTE NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES, OR
DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE WITH THE ACT OR UNLESS SOLD IN FULL COMPLIANCE
WITH RULE 144 UNDER THE ACT.

CONVERTIBLE PROMISSORY NOTE

 

$100,000    September 6, 2007

Duska Therapeutics, Inc. a Nevada Corporation whose address is Two Bala Plaza,
Suite 300, Bala Cynwyd, Pennsylvania 19004 (the “Company”), for value received,
hereby promises to pay to Livorno Latin America Promotions B.V. or their
permitted assignees (each, a “Holder” and together, the “Holders”), the
principal amount of One Hundred Thousand Dollars ($100,000) in accordance with
the terms hereof.

1. Maturity. Except to the extent converted into Conversion Units (as defined
below) pursuant to Section 3 hereof, the principal amount of this Promissory
Note (this “Note”) shall be due and payable on November 24, 2007 (the “Maturity
Date”).

2. Payments. Except in the event the Holders elect to convert the principal
amount hereof pursuant to Section 3 hereof into Conversion Units pursuant to
Section 3 hereof, those amounts shall be paid on the Maturity Date. All payments
of principal and other amounts payable on or in respect of this Note or the
indebtedness evidenced hereby shall be made to the Holders in U.S. dollars, by
wire transfer, certified check or Company check. This Note may be prepaid by the
Company, at any time, in whole or in part, from time to time, without penalty,
at the principal amount hereunder. Payment of this Note shall not be secured by
any of the Company’s assets.

3. Conversion. At the option of the Holders, upon the consummation of any equity
or equity linked financing of the Company of at least $5,000,000 (the
“Offering”), this Note shall be automatically converted into the units of common
stock and warrants (the “Conversion Units”) being offered by the Company
pursuant to the Offering (the “Exchange”). The number of Conversion Units to be
issued upon conversion shall equal the principal being converted divided by the
price per Conversion Unit in the Offering. The common stock and warrants
comprising the Conversion Units shall have the same terms as those offered in
the Offering. By electing to convert all or a portion of the principal balance
of this Note into Conversion Units, each Holder shall be deemed to have
irrevocably subscribed for Conversion Units. At any time prior to the Exchange,
the principal amount of this Note can be fully converted into shares of the
Company’s common stock, $.001 par value per share, by dividing the principal
amount under the Note by $0.40, subject to adjustments as provided herein.

4. Warrant Coverage. Each Holder will receive, in the form attached hereto as
Exhibit A, a warrant to purchase (the “Warrant”), in accordance with such
Holder’s pro rata share, fully paid and nonassessable shares of common stock of
the Company at a price equal to $0.40 (the “Exercise Price”) if exercised before
August 24, 2012.

5. Registration Rights. In the event that the Company has not repaid this Note
by the Maturity Date, the Company shall prepare promptly and file with the
Securities and Exchange Commission (the “SEC”) as soon as practicable, but in no
event later than the thirtieth (30th) day



--------------------------------------------------------------------------------

following the Maturity Date (the “Filing Date”), a Registration Statement (the
“Registration Statement”) on Form SB-2 (or, if Form SB-2 is not then available,
on such form of Registration Statement as is then available) to effect a
registration of all of the securities underlying the Warrants. The Company shall
use its best efforts to cause the Registration Statement required to be filed
pursuant to this Section to become effective as soon as practicable, but in no
event later than the ninetieth (90th) day (or 120 days if such Registration
Statement is reviewed by the SEC) following the Filing Date (the “Registration
Deadline”). If the Registration Statement has not been declared effective by the
Registration Deadline, the Company shall pay to the Holders an amount equal to
1.5% of the amount outstanding hereunder for each 30 day period beyond the
Registration Deadline, provided that no more than $20,000 in such fees shall be
payable.

6. Right of First Refusal. At any time while this Note remains outstanding, but
in no event later than the date that is six months after the date hereof,
subject to the terms and conditions specified in this Section 7, the Holders
shall have a right to participate with respect to the issuance or possible
issuance of any equity or equity-linked securities or debt which is convertible
into equity or in which there is an equity component (as the case may be,
“Additional Securities”) on the same terms and conditions as offered by the
Company to the other purchasers of such Additional Securities. Each time the
Company proposes to offer any Additional Securities, the Company shall make an
offering of such Additional Securities to each Holder in accordance with the
following provisions:

(1) At least 10 days prior to the issuance of any Additional Securities, the
Company shall deliver a notice (the “Issuance Notice”) to each Holder stating
(a) its bona fide intention to offer such Additional Securities, (b) the number
of such Additional Securities to be offered, (c) the price and terms, if any,
upon which it proposes to offer such Additional Securities, and (d) the
anticipated closing date of the sale of such Additional Securities.

(2) By written notification received by the Company, within 10 business days
after giving of the Issuance Notice, each Holder may elect to purchase or
obtain, at the price and on the terms specified in the Issuance Notice, up to
that number of such Additional Securities which equals such Holder’s Pro Rata
Amount (as defined below). The “Pro Rata Amount” for such Holder shall equal
that portion of the Additional Securities that the Company proposes to offer
which equals the proportion that the number of shares of common stock that such
Holder owns or has the right to acquire bears to the total number of shares of
common stock then outstanding (assuming in each case the full conversion,
exercise or exchange of all Convertible Securities and Purchase Rights then
outstanding).

7. Covenants of the Company.

(a) The Company shall not, without the prior written consent of a majority in
interest of the Holders (such consent not to be unreasonably withheld), incur or
suffer to exist any new indebtedness for borrowed money that ranks senior to
this Note.

(b) The Company shall not, without the prior approval of the Holders, create any
sub-committee of the Board of Directors that is permitted to take action on
behalf of the Company without the prior authorization and approval of the Board
of Directors.

 

- 2 -



--------------------------------------------------------------------------------

(c) Within 4 days following the execution of and delivery of this Note, the
Company shall file with the Securities and Exchange Commission a statement on
form 8-K (including the transaction documents of this financing as exhibits
thereto) disclosing the details of this transaction.

8. Board Representation. Upon the execution and delivery of this Note, ICON
Capital Partners, L.P. shall have the right to appoint and maintain one member
of the Board of Directors of the Company, which appointee shall be subject to
the approval of the Board of Directors.

9. Events of Default. The occurrence of any of the following event shall be an
Event of Default under this Note:

(a) the nonpayment of any principal, or other amount due under this Note within
ten business days of the date such payment is due;

(b) the filing by or against the Company of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship, or
similar proceeding (and, in the case of any such proceeding instituted against
the Company, such proceeding is not dismissed or stayed within 90 days of the
commencement thereof); or

(c) the appointment of (or taking possession by) a receiver, liquidator,
assignee, trustee, custodian, or other similar official for the Company or any
assignment by the Company for the benefit of creditors, or any levy,
garnishment, attachment, or similar proceeding is instituted against any
material property of the Company.

10. Change of Control. Upon a Change of Control of the Company, the Holders
shall have the right to cause the Company to repurchase this Note, at the
election of the Company, in cash or shares of common stock of the Company, at an
amount equal to 150% of the outstanding principal. For purposes hereof, a
“Change of Control” shall be deemed to occur if any person or any corporation,
partnership or trust, limited liability company or other entity controlled by or
established for the benefit of such persons) acquires or enters into a binding
agreement to acquire, directly or indirectly, more than 50% of the total voting
power of all equity interests of the Company, other than the Offering.

11. Adjustment of Exercise Price and Number of Conversion Units. The number and
kind of securities purchasable upon exercise of the Warrants and the Exercise
Price shall be subject to adjustment from time to time upon the occurrence of
certain events, as follows:

(a) Subsequent Equity Sales. If the Company at any time while this Note is
outstanding, shall issue or enter into any agreement or understanding to issue
shares of its common stock entitling any Person to acquire shares of common
stock, at a price per share less than the Exercise Price (if the holder of the
common stock so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights issued in connection with
such issuance, be entitled to receive shares of common stock at a price less
than the Exercise Price, such issuance shall be deemed to have occurred for less
than the Exercise Price), then, the Exercise Price shall automatically be
reduced to such lower price. Such adjustment shall be made whenever such common
stock is issued (or deemed to be issued). The Company shall notify the Holders
in writing, no later than the trading day following the issuance of any common
stock subject to this section, indicating therein the applicable issuance price,
or of applicable reset price, exchange price and other pricing terms, but
failure to provide such notice will not delay or

 

- 3 -



--------------------------------------------------------------------------------

affect the reduction of the Exercise Price. If, while this Note is outstanding,
the Company enters into any understanding or agreement to issue or sell
securities, then notwithstanding the fact that such actual issuance of common
stock occurs after the term of the Note, such issuance will be treated as if it
had occurred prior to the expiration of the Note term.

(b) Adjustment of Number of Conversion Units. Upon each adjustment of the
Exercise Price as provided in this Section 11, the Holder shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of Conversion Units obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Conversion Units
purchasable pursuant hereto immediately prior to such adjustment and dividing
the product thereof by the Exercise Price resulting from such adjustment.

(c) Payment of Exercise Price. The Exercise Price shall be payable (i) in cash
or its equivalent, payable by wire transfer of immediately available funds to a
bank account specified by the Company or by certified or bank cashiers’ check in
lawful money of the United States of America; (ii) by surrendering to the
Company the right to purchase a number of Conversion Units equal to the product
obtained by multiplying the number of Conversion Units to be purchased
(including the Conversion Units to be so surrendered) by a fraction, the
numerator of which is the Exercise Price and the denominator of which is the
Market Price of the common stock on the date of exercise of the Warrant, or
(iii) in any combination of (i) or (ii). “Market Price,” as of any date,
(i) means the volume weighted average sale price for the shares of common stock
as reported on the New York Stock Exchange for the 5 trading days immediately
preceding such date, or (ii) if the New York Stock Exchange is not the principal
trading market for the shares of common stock, the volume weighted average sale
prices on the principal trading market for the common stock for the 5 trading
days immediately preceding such date, or (iii) if market value cannot be
calculated as of such date on any of the foregoing bases, the Market Price shall
be the average fair market value as reasonably determined by an investment
banking firm selected by the Company and reasonably acceptable to the Holders.

(d) Notwithstanding the foregoing, no adjustment will be made under this
Section 11 in respect of issuances by the Company of any equity and equity
linked securities in connection with: (1) employee/consultant stock or option
plans approved by the Board of Directors of the Company, (2) the exercise,
exchange, adjustment or redemption of this Note or (3) the Offering.

12. Expenses. The Company agrees to pay all reasonable expenses, including
reasonable attorneys’ fees and legal expenses, incurred by the Holders in
relation to due diligence and the preparation of this Note and other investment
documentation.

13. Miscellaneous.

(a) Notices. Any notice required or permitted to be sent hereunder shall be
delivered personally or mailed, registered or certified mail, return receipt
requested, or delivered by overnight courier service, or by facsimile, to the
intended recipient’s address set forth below or to such other address as the
intended recipient designates by written notice to the other party, and shall be
deemed to have been given upon delivery or transmission, if delivered personally
or by facsimile, five days after mailing, if mailed, or one day after delivery
to the courier, if delivered by overnight courier service.

 

- 4 -



--------------------------------------------------------------------------------

If to the Company, to it at:

Two Bala Plaza Suite 300

Bala Cynwyd, Pennsylvania 19004

Attention: Amir Pelleg, Ph.D.

  

With a copy to:

Drinker Biddle & Reath LLP

One Logan Square, 18th and Cherry Streets

Philadelphia, PA 19103

Fax: (215) 988-2757

Attention: Stephen T. Burdumy, Esq.

If to the Holder, to it at:    With a copy to:

(b) Severability. The provisions of this Note are severable. The invalidity, in
whole or in part, of any provision of this Note shall not affect the validity or
enforceability of any other of its provisions. If one or more provisions hereof
shall be declared invalid or unenforceable, the remaining provisions shall
remain in full force and effect and shall be construed in the broadest possible
manner to effectuate the purposes hereof. The Company and the Holder further
agree to replace such void or unenforceable provisions of this Note with valid
and enforceable provisions which will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provisions.

(c) Modification; No Waivers. This Note may not be modified or amended unless
such modification or amendment is in writing and is signed by the Company and a
majority in interest of the Holders. No extension or waiver of any nature shall
be deemed to be effective unless in writing and signed by a majority in interest
of the Holders. No extension or waiver, in any one or more instances, shall be
deemed to be or construed as a further or continued extension or waiver of any
condition or breach of any term, condition or covenant contained in this Note.

(d) Governing Law; Jurisdiction. This Note shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the conflict of laws principles of any jurisdiction. Jurisdiction for the
adjudication of any claim or dispute arising out of this Note shall be proper
only in the state or federal courts of the Commonwealth of Pennsylvania, and the
Company hereby consents to such jurisdiction and agrees that it shall not be
inconvenient and not subject to review by any court other than such courts in
the Commonwealth of Pennsylvania.

(e) Waiver of Jury Trial. THE COMPANY, AND BY ACCEPTANCE OF THIS NOTE, EACH
HOLDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
SUCH PARTY MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING ARISING UNDER, RELATING TO OR IN CONNECTION WITH THIS NOTE.

(f) Successor and Assigns. This Note shall be binding upon the Company and the
Company’s successors and assigns and shall inure to the benefit of and be
enforceable by each person who shall be the holder of this Note from time to
time and each such person’s successors and assigns. The Company shall have no
right to sell, transfer, assign or otherwise dispose of this Note, without the
prior written consent of the Holders.

 

- 5 -



--------------------------------------------------------------------------------

(g) Replacement of Note. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Note and (in the
case of loss, theft or destruction) upon delivery of an indemnity agreement
(with surety if reasonably required) in an amount reasonably satisfactory to the
Company, or (in the case of mutilation) upon surrender and cancellation of this
Note, the Company will issue, in lieu thereof, a new Note of like tenor

[Signature Page to Follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Note as of the date first
written above.

 

HOLDER:   COMPANY: Livorno Latin America Promotions B.V.   Duska Therapeutics,
Inc. By:  

/s/ Henri Marquinie

  By:  

/s/ Amir Pelleg, Ph.D.

Name:   Henri Marquinie   Name:   Amir Pelleg Title:   Managing Director  
Title:   President

 

- 7 -



--------------------------------------------------------------------------------

Exhibit A

 

- 8 -